Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 1 of 13 Pageid#: 15806




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION

    WILD VIRGINIA, VIRGINIA WILDERNESS   )
    COMMITTEE, UPSTATE FOREVER, SOUTH    )       Case No. 3:20-cv-00045-JPJ-PMS
    CAROLINA WILDLIFE FEDERATION, NORTH  )
    CAROLINA WILDLIFE FEDERATION,        )
    NATIONAL TRUST FOR HISTORIC          )
    PRESERVATION, MOUNTAINTRUE, HAW      )       DEFENDANTS’ MOTION FOR
    RIVER ASSEMBLY, HIGHLANDERS FOR      )       REMAND WITHOUT
    RESPONSIBLE DEVELOPMENT, DEFENDERS   )       VACATUR
    OF WILDLIFE, COWPASTURE RIVER        )
    PRESERVATION ASSOCIATION, CONGAREE   )
    RIVERKEEPER, THE CLINCH COALITION,   )
    CLEAN AIR CAROLINA, CAPE FEAR RIVER  )
    WATCH, ALLIANCE FOR THE SHENANDOAH   )
    VALLEY, and ALABAMA RIVERS ALLIANCE, )
                                         )
          Plaintiffs,                    )
                                         )
    v.                                   )
                                         )
    COUNCIL ON ENVIRONMENTAL QUALITY and )
    MARY NEUMAYR IN HER OFFICIAL         )
    CAPACITY AS CHAIR OF THE COUNCIL ON  )
    ENVIRONMENTAL QUALITY,               )
                                         )
          Defendants,                    )
                                         )
    and                                  )
                                         )
    AMERICAN FARM BUREAU FEDERATION,     )
    AMERICAN FOREST RESOURCE COUNCIL,    )
    AMERICAN FUEL & PETROCHEMICAL        )
    MANUFACTURERS, AMERICAN PETROLEUM    )
    INSTITUTE, AMERICAN ROAD &           )
    TRANSPORTATION BUILDERS ASSOCIATION, )
    CHAMBER OF COMMERCE OF THE UNITED    )
    STATES OF AMERICA, FEDERAL FOREST    )
    RESOURCE COUNCIL, INTERSTATE NATURAL )
    GAS ASSOCIATION OF AMERICA, and      )
    NATIONAL CATTLEMEN’S BEEF            )
    ASSOCIATION,                         )
                                         )
          Defendant-Intervenors.         )
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 2 of 13 Pageid#: 15807




          Defendants respectfully request that the Court remand, without vacatur, the Council on

   Environmental Quality’s (“CEQ”) 2020 rule revising its regulations implementing the National

   Environmental Policy Act (“NEPA”). Defendants submit this motion in lieu of filing a reply in

   support of their cross-motion for summary judgment. Remand is appropriate here because CEQ

   “has commenced a comprehensive reconsideration of the 2020 Rule to evaluate its legal basis,

   policy orientation, and conformance with Administration priorities, including the

   Administration’s commitment to addressing climate change and environmental justice.” Decl. of

   Matthew Lee-Ashley ¶ 9, Ex. A.

          Defendants have conferred with the parties regarding this motion. Plaintiffs represent

   that they cannot take a position on the motion until they have seen it, but intend to file a response

   within 7 days. Defendant-Intervenors do not object to the motion based on counsel for

   Defendants’ description, but reserve the right to file a response if they think one is necessary,

   after seeing the motion.

                                            BACKGROUND

          On July 16, 2020, CEQ issued a rule entitled “Update to the Regulations Implementing

   the Procedural Provisions of the National Environmental Policy Act” (“2020 Rule”). AR 1 (85

   Fed. Reg. 43,304 (July 16, 2020)). The rule revised CEQ’s longstanding 1978 regulations

   instructing federal agencies how to implement NEPA. Id. The 2020 Rule applies to any NEPA

   process begun after September 14, 2020, and may be applied to any NEPA process begun before

   September 14, 2020. 40 C.F.R. § 1506.13 (2020) (AR 69-70).

          On January 20, 2021, President Biden was inaugurated and immediately issued Executive

   Order 13990, “Protecting Public Health and the Environment and Restoring Science to Tackle




                                                     2
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 3 of 13 Pageid#: 15808




   the Climate Crisis.” 86 Fed. Reg. 7,037 (Jan. 25, 2021) (“EO 13990”). EO 13990 stated that it

   is the policy of the new administration

           to listen to the science; to improve public health and protect our environment; to
           ensure access to clean air and water; to limit exposure to dangerous chemicals and
           pesticides; to hold polluters accountable, including those who disproportionately
           harm communities of color and low-income communities; to reduce greenhouse
           gas emissions; to bolster resilience to the impacts of climate change; to restore
           and expand our national treasures and monuments; and to prioritize both
           environmental justice and the creation of the well-paying union jobs necessary to
           deliver on these goals.

   Id. at 7,037. EO 13990 directs federal agencies to “immediately review and, as appropriate and

   consistent with applicable law, take action to address the promulgation of Federal regulations

   and other actions during the last 4 years that conflict with these important national objectives,

   and to immediately commence work to confront the climate crisis.” Id. That same day the

   White House separately published a Fact Sheet listing agency actions subject to EO 13990.1

   That Fact Sheet identified the 2020 Rule as one of the agency actions to be reviewed.

           More recently, on January 27, 2021, President Biden issued Executive Order 14008,

   “Tackling the Climate Crisis at Home and Abroad.” 86 Fed. Reg. 7,619 (Feb. 1, 2021) (“EO

   14008”). EO 14008 declares the Administration’s policy to “move quickly to build resilience,

   both at home and abroad, against the impacts of climate change that are already manifest and

   will continue to intensify according to current trajectories.” Id. at 7,619. It also states that it is

   the Administration’s policy to “secure environmental justice and spur economic opportunity for

   disadvantaged communities that have been historically marginalized and overburdened by

   pollution and underinvestment in housing, transportation, water and wastewater infrastructure,

   and health care.” Id. at 7,629.


   1
    Fact Sheet: List of Agency Actions for Review, available at
   https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-of-
   agency-actions-for-review/.


                                                      3
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 4 of 13 Pageid#: 15809




          Plaintiffs filed this case on July 29, 2020 alleging that CEQ violated the Administrative

   Procedure Act (“APA”) by changing its policies with insufficient explanation; providing

   explanations that run counter to the evidence before it; relying on improper factors that Congress

   did not intend the agency to consider; failing to consider relevant factors and reliance interests;

   failing to respond to significant comments; failing to consider reasonable alternatives; allowing

   the 2020 Rule to apply retroactively to projects for which the NEPA process has already begun;

   failing to demonstrate that the 2020 Rule is consistent with NEPA; and including provisions that

   are outside of CEQ’s authority. Compl. ¶¶ 560-656, ECF No. 1. Plaintiffs immediately moved

   for a preliminary injunction and Defendants and Defendant-Intervenors moved to dismiss. ECF

   Nos. 30, 52, 56. The Court denied both sets of motions. ECF Nos. 92, 98. Plaintiffs then filed

   their motion for summary judgment on November 19, 2020, ECF No. 105, and Defendants and

   Defendant-Intervenors cross-moved for summary judgment on December 21, 2020. ECF Nos.

   128, 129. Plaintiffs filed a reply in support of their summary judgment motion on January 20,

   2021. ECF No. 132. Defendants’ reply in support of their cross-motion is due March 17, 2021.

   ECF No. 139. In lieu of filing a reply, Defendants submit this motion for remand.

          As explained in the attached declaration, CEQ is currently reconsidering the 2020 Rule as

   directed by EO 13990. Ex. A ¶¶ 5-6. During its reconsideration process, “CEQ will consider the

   full array of questions and substantial concerns connected to the 2020 Rule, including revisiting

   positions that CEQ has taken in this litigation.” Id. ¶ 9. Many of the specific topics that CEQ

   has committed to considering as part of that process implicate issues raised in this litigation,

   including:

               Whether the 2020 Rule may adversely affect environmental justice or impair

                participation by environmental justice communities in the NEPA process;




                                                     4
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 5 of 13 Pageid#: 15810




              Whether the 2020 Rule may adversely affect climate change, climate resilience, or

               environmental quality generally;

              Whether the 2020 Rule is consistent with administrative law principles or unduly

               restricts public and community participation, including participation by

               environmental justice communities and their members, or has the foreseeable effect

               of unduly restricting such participation;

              Whether the 2020 Rule improperly or unlawfully circumscribes the range of

               alternatives, long recognized by regulation and caselaw to be the heart of an

               Environmental Impact Statement, or has the foreseeable effect of leading agencies to

               consider an improperly narrow range of alternatives;

              Whether the 2020 Rule improperly or unlawfully circumscribes the environmental

               effects, including climate change effects, to be evaluated by federal agencies, or has

               the foreseeable effect of leading agencies to improperly circumscribe the

               environmental effects considered;

              Whether the 2020 regulation improperly or unlawfully excludes certain actions from

               the definition of “major federal action” for purposes of NEPA’s applicability, or has

               the foreseeable effect of improperly excluding certain federal actions from review

               under NEPA.

   Id. “CEQ expects to decide in the coming weeks how to address” these questions and substantial

   concerns, “including whether to propose to amend or repeal the 2020 rule, in whole or in part.”

   Id. ¶ 10.




                                                     5
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 6 of 13 Pageid#: 15811




                    STANDARD OF REVIEW FOR VOLUNTARY REMAND

          “[A]dministrative agencies have an inherent authority to reconsider their own decisions,

   since the power to decide in the first instance carries with it the power to reconsider.” Friends of

   DeReef Park v. Nat’l Park Serv., No. 13-cv-03453-DCN, 2015 WL 12807800, at *11 (D.S.C.

   May 27, 2015) (quoting Trujillo v. Gen. Elec. Co., 621 F.2d 1084, 1086 (10th Cir. 1980)). To

   that end, “when federal agencies take erroneous or unlawful action, courts generally should not

   stand in the way of the agencies’ remediation of their own mistakes.” Last Best Beef, LLC v.

   Dudas, 506 F.3d 333, 340 (4th Cir. 2007).

          “[A]n agency may file a motion for voluntary remand ‘without confessing error, to

   reconsider its previous position,’ when its action is before a federal district court for review.”

   Makhteshim Agan of N. Am., Inc. v. Nat’l Marine Fisheries Serv., No. 18-cv-961-PWG, 2019

   WL 5964526, at *2 (D. Md. Oct. 18, 2019) (quoting Ohio Valley Env’t Coal. v. Aracoma Coal

   Co., 556 F.3d 177, 215 (4th Cir. 2009)). A remand is “generally required” if “intervening events

   outside of the agency’s control” “affect the validity of the agency action.” SKF USA Inc. v.

   United States, 254 F.3d 1022, 1028 (Fed. Cir. 2001). But “even if there are no intervening

   events, the agency may request a remand (without confessing error) in order to reconsider its

   previous position.” Id. at 1029. Courts “generally grant an agency’s motion to remand so long

   as ‘the agency intends to take further action with respect to the original agency decision on

   review.’” Util. Solid Waste Activities Grp. v. Env’t Prot. Agency, 901 F.3d 414, 436 (D.C. Cir.

   2018) (citation omitted).

                                              ARGUMENT

          When determining whether to grant a motion for voluntary remand courts consider

   whether: (1) the agency has articulated a sufficient rationale for “reconsider[ing] its previous




                                                     6
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 7 of 13 Pageid#: 15812




   position,” Ohio Valley Env’t Coal., 556 F.3d at 215 (citation omitted), such as identifying

   “substantial and legitimate” concerns in support of remand, SKF, 254 F.3d at 1029; (2) remand

   supports “judicial economy,” Friends of Park v. Nat’l Park Serv., No. 13-cv-03453-DCN, 2014

   WL 6969680, at *2 (D.S.C. Dec. 9, 2014); and (3) voluntary remand would cause “undue

   prejudice” to the parties, FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 73 (D.D.C. 2015). Here,

   the balance of all three factors weighs in favor of remand.

          First, voluntary remand is appropriate because CEQ has identified “substantial and

   legitimate concerns” with the 2020 Rule and is currently considering whether to initiate a process

   to amend or repeal the Rule. SKF, 254 F.3d at 1029 (“[I]f the agency’s concern [with the

   challenged action] is substantial and legitimate, a remand is usually appropriate.”); Friends of

   Park, 2014 WL 6969680, at *2 (same). CEQ has explained that it has

          substantial concerns about the effects of the 2020 Rule on public health, the
          nation’s land, water, and air quality, communities that have been historically
          marginalized and overburdened by pollution, the ability of citizens to have their
          voices heard in federal decision-making processes, and other issues, including the
          process by which the 2020 Rule was promulgated and the lawfulness of aspects of
          the 2020 Rule.

   Ex. A ¶ 5. Specifically, CEQ has “substantial concerns” about whether the 2020 Rule may

   adversely affect environmental justice, and “climate change, climate resilience, or environmental

   quality generally.” Id. ¶ 9. CEQ also has serious concerns about whether the 2020 Rule “unduly

   restrict[s]” participation in the NEPA process; “improperly or unlawfully circumscribes” the

   range of alternatives and environmental effects considered by agencies during the NEPA

   process; and “improperly or unlawfully excludes” certain actions from review under NEPA. Id.

          Courts have granted remand in similar situations. For example, in SKF USA Inc. v.

   United States, the Federal Circuit found a remand to the Department of Commerce appropriate in

   light of the agency’s change in policy. 254 F.3d at 1025, 1030. Likewise, in FBME Bank Ltd. v.



                                                    7
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 8 of 13 Pageid#: 15813




   Lew, the District Court for the District of Columbia remanded a rulemaking to the Department of

   the Treasury to allow the agency to address “serious ‘procedural concerns’” with the rule,

   including “potential inadequacies in the notice-and-comment process as well as [the agency’s]

   seeming failure to consider significant, obvious, and viable alternatives.” 142 F. Supp. 3d at 73.

   And in Friends of Park v. National Park Service, the District Court for the District of South

   Carolina granted voluntary remand after the plaintiff had filed a summary judgment motion

   based on the National Park Service’s statement that it was “unable to confirm” whether the

   challenged agency action “comport[ed] with the NEPA.” 2014 WL 6969680, at *2.

          A confession of error is not necessary for voluntary remand so long as the agency is

   committed to reconsidering its decision. SKF, 254 F.3d at 1029. For example, remand may be

   appropriate if an agency “wishe[s] to consider further the governing statute, or the procedures

   that were followed,” or if an agency has “doubts about the correctness of its decision or that

   decision’s relationship to the agency’s other policies.” Id.; see also Limnia, Inc. v. U.S. Dep’t of

   Energy, 857 F.3d 379, 387 (D.C. Cir. 2017) (An agency does not need to “confess error or

   impropriety in order to obtain a voluntary remand” so long as it has “profess[ed] [an] intention to

   reconsider, re-review, or modify the original agency decision that is the subject of the legal

   challenge.”). That standard is met here, as CEQ has made clear that it intends to

   “comprehensive[ly] reconsider[]” the 2020 Rule to address “substantial concerns connected to

   the 2020 Rule.” Ex. A ¶ 9. CEQ is already working diligently to conduct this reconsideration

   process, and expects to decide how to best address its concerns with the 2020 Rule “in the

   coming weeks.” Id. ¶ 10. As part of that decision process, CEQ is considering “whether to

   propose to amend or repeal the 2020 rule, in whole or in part.” Id. CEQ’s commitment to




                                                    8
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 9 of 13 Pageid#: 15814




   comprehensively reconsidering the 2020 Rule and potentially proposing a new rulemaking to

   amend or repeal the Rule justifies remand.

          In sum, “an agency must be allowed to assess ‘the wisdom of its policy on a continuing

   basis.’” Ohio Valley Env’t Coal., 556 F.3d at 215 (citation omitted). CEQ’s actions are

   consistent with that principle, and this Court “should permit such a remand in the absence of

   apparent or clearly articulated countervailing reasons.” Citizens Against Pellissippi Parkway

   Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th Cir. 2004).

          Second, granting remand here is in the interest of judicial economy. “Remand has the

   benefit of allowing ‘agencies to cure their own mistakes rather than wasting the courts’ and the

   parties’ resources reviewing a record that both sides acknowledge to be incorrect or

   incomplete.’” Util. Solid Waste, 901 F.3d at 436 (quoting Ethyl Corp. v. Browner, 989 F.2d 522,

   524 (D.C. Cir. 1993)). Here, allowing CEQ to reconsider its decision made during the prior

   Administration—including questions about the legality and policy effects of the rule—and

   address its serious concerns with the 2020 Rule through the administrative process will preserve

   this Court’s and the parties’ resources. See FBME Bank, 142 F. Supp. 3d at 74; see also B.J.

   Alan Co. v. ICC, 897 F.2d 561, 562 n.1 (D.C. Cir. 1990) (“[A]dministrative reconsideration is a

   more expeditious and efficient means of achieving adjustment of agency policy than is resort to

   the federal courts.” (quoting Pennsylvania v. ICC, 590 F.2d 1187, 1194 (D.C. Cir. 1978))).

   Continuing to litigate the very same issues that CEQ is currently reconsidering and will decide

   how to address “in the coming weeks,” potentially through a new rulemaking, “would be

   inefficient,” FBME Bank, 142 F. Supp. 3d at 74, and a waste of “scarce judicial resources,”

   Friends of Park, 2014 WL 6969680, at *2.




                                                   9
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 10 of 13 Pageid#:
                                  15815



        In addition, continuing to litigate this case would interfere with CEQ’s ongoing

reconsideration process by forcing the agency to structure its administrative process around

pending litigation, rather than the agency’s priorities and expertise. See Am Forest Res. Council

v. Ashe, 946 F. Supp. 2d 1, 43 (D.D.C. 2013) (noting that because agency did “not wish to

defend” action, “forcing it to litigate the merits would needlessly waste not only the agency’s

resources but also time that could instead be spent correcting the rule’s deficiencies”); cf. Reg’l

Mgmt. Corp. v. Legal Servs. Corp., 186 F.3d 457, 465 (4th Cir. 1999) (Agencies have an

“interest in crystallizing [their] policy before that policy is subject to review.” (citation omitted)).

        Third, any prejudice Plaintiffs may suffer due to a remand without vacatur would be

limited here because CEQ has committed to reconsidering the 2020 Rule precisely to ensure that

NEPA is implemented in a manner consistent with the policies set forth in EO 13990 and EO

14008, many of which implicate the same concerns that Plaintiffs have raised in this litigation.

Ex. A ¶¶ 6-7; 86 Fed. Reg. at 7,037; 86 Fed. Reg. at 7,619, 7,629. For example, consistent with

those executive orders, CEQ is currently reconsidering the 2020 Rule’s treatment of, and effect

on, environmental justice, climate change, and public participation in the NEPA process—all

issues raised in this case. Ex. A ¶ 9. Moreover, CEQ has committed to taking “appropriate steps

to engage stakeholders and the public,” including Plaintiffs and Defendant-Intervenors, in its

reconsideration process. Id. ¶ 5.

        While it is true that a new rulemaking process will take longer than judicial vacatur,

Plaintiffs can show no prejudice from this delay because the 2020 Rule regulates only federal

agencies; it has no direct effect on Plaintiffs or Defendant-Intervenors. As Defendants have

explained, Plaintiffs’ alleged harms all flow from the implementation of the 2020 Rule in a

specific future project. See Defs.’ Br. in Supp. of Mot. to Dismiss 16-18, 27-32, ECF No. 53;




                                                  10
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 11 of 13 Pageid#:
                                  15816



Defs.’ Reply in Supp. of Mot. to Dismiss 7-11, 13-24, ECF No. 90. To date, Plaintiffs have not

identified any imminent and concrete harms. See id.2 Thus, their allegations are “too abstract

and speculative to clearly outweigh [remand’s] benefits,” including allowing CEQ to address its

concerns with the 2020 Rule through the administrative process. Am. Forest Res. Council, 946

F. Supp. 2d at 44. Further, Plaintiffs continue to have the option to challenge individual NEPA

processes taken under the 2020 Rule as they arise, to the extent they may threaten imminent,

concrete harm to a party or its members in the future. See Ohio Forestry Ass’n, Inc. v. Sierra

Club, 523 U.S. 726, 734 (1998) (Plaintiff “will have ample opportunity later to bring [their] legal

challenge” in the context of a future agency action applying the challenged plan “when harm is

more imminent and more certain.”).

                                         CONCLUSION

       CEQ has identified numerous concerns with the 2020 Rule, many of which have been

raised by Plaintiffs in this case, and has already begun reconsidering the Rule. Where an agency

has committed to reconsidering the challenged action, the proper course is remand to allow the

agency to address its concerns through the administrative process. See Dudas, 506 F.3d at 340.

Rather than requiring CEQ to litigate a rule that it has committed to reconsidering, Defendants

respectfully ask the Court to remand the 2020 Rule to the agency.

       Respectfully submitted this 17th day of March, 2021.




2
 Plaintiffs attached a new declaration to their reply in support of their summary judgment
motion that references the recent reissuance of certain nationwide permits by the U.S. Army
Corps of Engineers under the 2020 Rule. ECF No. 132-1 ¶ 20. But the declarant does not tie the
permits to specific future projects or to a concrete and imminent harm to herself or her
organization. See id. ¶ 21.


                                                11
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 12 of 13 Pageid#:
                                  15817


 DANIEL P. BUBAR                       JEAN E. WILLIAMS
 Acting United States Attorney         Acting Assistant Attorney General

 /s/ Krista Consiglio Frith            /s/ Clare Boronow
 Assistant United States Attorney      CLARE BORONOW
 Virginia Bar No. 89088                Trial Attorney
 United States Attorney’s Office       U.S. Department of Justice
 P.O. Box 1709                         Environment and Natural Resources Division
 Roanoke, VA 24008                     Natural Resources Section
 TEL (540) 857-2250                    999 18th Street, South Terrace, Suite 370
 FAX (540) 857-2614                    Denver, CO 80202
 Krista.frith@usdoj.gov                Tel: (303) 844-1362
                                       clare.boronow@usdoj.gov
                                       ALLEN M. BRABENDER
                                       Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Appellate Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-5316
                                       E-mail: allen.brabender@usdoj.gov

                                       STEVEN W. BARNETT
                                       Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Law and Policy Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-1442
                                       E-mail: steven.barnett@usdoj.gov

                                       MATTHEW R. OAKES
                                       Senior Counsel
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Law and Policy Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-1442
                                       E-mail: matthew.oakes@usdoj.gov

                                       GREGORY M. CUMMING
                                       Trial Attorney
                                       U.S. Department of Justice


                                     12
Case 3:20-cv-00045-JPJ-PMS Document 145 Filed 03/17/21 Page 13 of 13 Pageid#:
                                  15818



                                       Environment and Natural Resources Division
                                       Natural Resources Section
                                       150 M Street, N.E.
                                       Washington, D.C. 20002
                                       Tel: (202) 598-0414
                                       E-mail: gregory.cumming@usdoj.gov




                                     13
